SMITH, Chief Justice.
In this case neither party has filed briefs, but appellee has filed motion that judgment be affirmed.
In the absence of briefs, this Court may, in its discretion, dismiss the appeal for want of prosecution, or go into the record to determine if fundamental error lurks therein, and, if not, to affirm; but if error is apparent, to reverse. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811.
We have inspected the record and perceive no error.
The motion is granted and the judgment will be affirmed.